Black, J.
— This suit was at first based upon two. tax bills against the same block of ground in the city of St. Joseph, one for macadamizing, curbing and guttering Sixth street, and the other for like work on Seventh street. It was discovered that the block had been sub*455divided into lots. Thereupon the engineer made out new or amended rax bills against the lots, and upon these amended bills the counts of the amended petition are based.
, 1. By the charter (Acts of 1865, page 485, section 5), the tax bills are to be made out and certified by the officer having charge of the work. This was done, but, thereafter and before the new bills were certified, the term of office of the engineer expired, and he was appointed his own successor, and certified the amended bills whilst acting under the new appointment. If he had not been appointed his own successor, he could have corrected any irregularities and certified the bills anew. Kiley v. Cranor, 51 Mo. 541; Kiley v. Oppenheimer, 55 Mo. 374. That these tax bills, as first certified, were void, may be conceded, still, it was entirely competent for the engineer who had charge of the work, which was done while he was in office, to correct and certify anew the bills, in or out of office. It was his duty to make the correction.
2. Objection was made to the introduction of any evidence on the ground that the petition was wholly defective in this, that it showed each lot was charged for the work done in front of it; and not for the proportionate share of the cost of the whole work. It is true, the petition states that the engineer computed the cost of the work done in “front of and adjoining the lot,” etc., but in the same connection this cost is alleged to have been that which was chargeable to said lot under said act, and the further allegation is, that the amount assessed as a special tax by the engineer was the proportionate cost of the work under the act, reference to which is sufficiently made. In view of all this, the petition is well enough.
3. The contracts made by the city with the plaintiff, it is contended, are void. (1) Because the resolutions awarding the same were not signed by the mayor or *456specially approved.- by him; (2) because the advertisements for bids did not state the amount of the work to be done, and (3) because no plan or profile of the work was on file in the office of the engineer. One of the general ordinances read in evidence required all contracts, to be awarded by the mayor and council to the lowest responsible bidder. After the engineer had advertised for and received the bids, the contracts were awarded to iffaintiff by resolutions duly entered of record in the proceedings of the council. While these resolutions were not signed by the mayor, still it is found by the jurors that he was present at these sessions of the council, and that he and the council thus jointly acted in the matter. The various ordinances, general and special, under which the work was done, were all approved by the mayor. The mere matter of awarding the contracts, under existing laws, was not the exercise of legislative functions, so that the authorities cited by plaintiff in error have little or no application here. Moreover, we do not understand the ordinances to require the mayor to act separately in awarding contracts, but rather that he shall act in conjunction as presiding officer.
It was not necessary that the advertisements for bids should state the amount of work to be done. They did show in each case between what streets and on what streets the work was to be done, stating the different classes of work, and that was sufficient. The ordinance which required a plan or profile of the work, accompanied with specifications, to be on file when bids were advertised for, is general and relates to “any public improvement.” The ordinance with respect to macadamizing, curbing and guttering, provides in detail of what material these classes of work shall be made, how the stone shall be placed and how prepared. In short, they are themselves specifications, and there was no need of anything further to give either bidders or the public *457full information. The ordinance requiring plans and specifications can have full application in matters of grading and the like, where they are essential to give bidders a full understanding of the work to be done and the manner of doing it, but it should not be construed to require the engineer to do that, by way of specifications, which was clearly stated in the ordinance.
4. The bids were made by specific prices per square for macadamizing and for guttering, and per lineal foot for curbing. In one instance the bid was lost. The loss being shown, parol evidence was properly admitted of the contents. The fact that the city council and engineer failed to keep a record, or kept an imperfect account of the bid, did not prevent plaintiff from showing its true contents.
5. The tax bill on lot twelve, contains an item of $47.80, and that on lot seven an item of $15.12 for work at the intersection of streets, the validity of which charges is challenged on various grounds, but they need not be considered, as the plaintiff offers to remit the amount of these items with the interest thereon. Plaintiff will be permitted to remit $48.60 from the judgment on the first count, and $15.25 from the fourth. This done, the judgment is affirmed. As the appellant comes here to get this correction, the costs on this appeal will be taxed Against respondent.
The other judges concur.